 

Case 8:21-mc-00089-VMC-AEP Document 1-5 Filed 06/21/21 Page 1 of 12 PagelD 41

Exhibit E
 

Case 8:21-mc-00089-VMC-AEP Document 1-5 Filed 06/21/21 Page 2 of 12 PagelD 42

Co fe NN HN WT ee BY NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

EDWARDO MUNOZ, Individually and on Case No.: 1:20-CV-00440-NONE-EPG
behalf of all others similarly situated,
DIGITAL MEDIA SOLUTIONS, LLC’S
Plaintiff, RESPONSES AND OBJECTIONS TO
PLAINTIFF’S SUBPOENA TO PRODUCE
v. DOCUMENTS, INFORMATION, OR
OBJECTS OR TO PERMIT INSPECTION
SCHOOLADVISOR, LLC d/b/a OF PREMISES IN A CIVIL ACTION [FRCP
DEGREESEARCH.ORG, a Delaware limited 45]
liability company,
Defendant.

 

 

 

 

 

DIGITAL MEDIA SOLUTIONS, LLC’S RESPONSES AND
OBJECTIONS TO PLAINTIFF’S SUBPOENA TO PRODUCE
DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
INSPECTION OF PREMISES IN A CIVIL ACTION

Digital Media Solutions, LLC (“DMS”), hereby submits its responses and objections to the
Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil
Action (the “Subpoena”) propounded by Edwardo Munoz (the “Propounding Party”):

PRELIMINARY STATEMENT

DMS responds to the Subpoena based on the investigation conducted in the time available since
service of the Subpoena. These responses and objections are based on information now known to DMS
and that DMS believes to be relevant to the subject matter covered by the Subpoena. In the future,
DMS may acquire additional information or discover information currently in its possession bearing on
the Subpoena and its responses. It is impossible to represent, even after a reasonable and diligent search,
that all information falling within a description can be or has been assembled. DMS cannot warrant or
represent that all information requested has been provided, only that DMS has disclosed that

information which it could gather in response to the Propounding Party’s Subpoena after a reasonable

and diligent investigation.

-1-

DIGITAL MEDIA SOLUTIONS, LLC’S RESPONSES AND OBJECTIONS TO PLAINTIFF’S SUBPOENA TO
PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN
A CIVIL ACTION

 

 
 

Case 8:21-mc-00089-VMC-AEP Document 1-5 Filed 06/21/21 Page 3 of 12 PagelD 43

Oo © SS DN NH FF WY KH

BN bw NO NE BQ BRD RD BRD OND mm ee
o SN TO AH BP WD NUE S|! lUCOCOlUlUlUlUCUCOOClOwrUNlUON CUO ROU DN CS

 

 

 

 

DMS reserves the right to revise, correct, amend, supplement, or clarify these responses and
objections based on any information, documents or evidence that may be subsequently discovered, or
the relevance of which may be subsequently discovered. DMS incorporates this Preliminary Statement
into each response as if fully set forth in such response.

Moreover, the following page contains DMS’s Confidentiality Designation, which DMS
respectfully asks itself be kept confidential until such time that DMS has more fully completed its
investigation into the matters raised herein and/or any party or non-party reach an agreement with DMS

to withdraw its designation of confidentiality as to a disputed document or piece of information.

-2-

DIGITAL MEDJA SOLUTIONS, LLC’S RESPONSES AND OBJECTIONS TO PLAINTIFF’S SUBPOENA TO
PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN
A CIVIL ACTION

 

 
 

Case 8:21-mc-00089-VMC-AEP Document1-5 Filed 06/21/21 Page 4 of 12 PagelD 44

oO fe NN DB A FP WD NO

NO NO WN WN WN NY NHN HN NO Se ee Ke KE 8 Ow
oo NY WA OO F&F WD HNO —|§ DD Oo fe JT HDB HH F&F WY PO — &D

 

 

 

 

CONFIDENTIALITY DESIGNATION

DMS deems each and every responsive document served concurrently with these responses and
objections as CONFIDENTIAL pursuant to the Parties’ January 4, 2021 stipulated protective order.

Specifically, the documents bates stamped DMS0001-DMS0003 are designated confidential at
this time as they may appear to contain sensitive personal private demographic information and contact
information of one or more private persons protected by the California Constitution. See Valley Bank
of Nevada v. Superior Court, 15 Cal.3d 652, 656 (1975) (citing Cal. Const., Art. 1, § 1). The documents
bates stamped DMS0001-DMS0003 contain information intended only for the use of the individual or
entity named above, and may be privileged. The information may also be protected by the Electronic
Communications Privacy Act, 18 U.S.C. §§ 2510-2521. The documents bates stamped DMS0004-
DMS0013 contain a contract and attachment thereto between DMS and other entities who have not
waived the express clause on the page DMS0008 that “Confidential Information shall also include the
terms of this Agreement.” Accordingly, not only are the documents bates stamped DMS0004-DMS0013
designated as confidential at this time, the information contained therein is also deemed confidential.

Moreover, DMS deems as confidential any portion of this “Confidentiality Designation” herein
which either expressly or implicitly discloses confidential information contained within the confidential
documents, DMS0001-DMS0013, separately as CONFIDENTIAL. DMS invites any party or nonparty
challenging any portion of this Confidentiality Designation to meet and confer in good faith pursuant

to paragraph 6.2 of the stipulated protective order to reconsider such designation.

-3-

DIGITAL MEDIA SOLUTIONS, LLC’S RESPONSES AND OBJECTIONS TO PLAINTIFF’S SUBPOENA TO
PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN
A CIVIL ACTION

 

 
 

Case 8:21-mc-00089-VMC-AEP Document1-5 Filed 06/21/21 Page 5 of 12 PagelD 45

Oo Oo NI DH An F&F WH WV

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

GENERAL OBJECTIONS

The following general objections (“General Objections”) apply fully to each and every response
listed hereunder:

1, DMS objects to the Subpoena as unduly burdensome to the extent that it seeks to impose
burdens on DMS that are inconsistent with, or in addition to, DMS’s discovery obligations pursuant to
the Federal Rules of Civil Procedure. DMS will respond consistent with its discovery obligations
pursuant to the Federal Rules of Civil Procedure.

2. DMS objects to the Subpoena to the extent that it calls for “all” or “any” on the grounds
such requests are overly broad, vague, all-inclusive, unduly burdensome, and not “proportional to the
needs of the case, considering the importance of the issues at stake in the action, the amount in
controversy, the parties’ relative access to relevant information, the parties’ resources, the importance
of the discovery in resolving the issues, and whether the burden or expense of the proposed discovery
outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

3. DMS objects to the Subpoena to the extent that it seeks proprietary and/or personally
identifiable information on the grounds that such requests are over broad and unduly burdensome.

4. DMS objects to the Subpoena to the extent that it seeks information protected from
disclosure by the attorney-client privilege, the attorney work-product doctrine, applicable regulatory
privileges or any other privilege or immunity, and will not produce such protected information. To the
extent any documents are withheld on the basis of this objection, DMS will produce a privilege log
forthright.

5. DMS objects to the Subpoena to the extent that it seeks information that is not in the
possession, custody or control of DMS on the grounds that such requests are unduly burdensome.

6. DMS objects to the Subpoena to the extent that it is vague and ambiguous. Specifically,
the requests seeking information or production of documents “sufficient to” satisfy the purposes stated
therein are wholly subjective, unintelligible, and nonconforming to Federal Rule of Civil Procedure
34(b)(1) which requires that a request for documents “must describe with reasonable particularity each

item or categories of items to be inspected[.]” Fed. R. Civ. P. 34(b)(1).

-4-

DIGITAL MEDIA SOLUTIONS, LLC’S RESPONSES AND OBJECTIONS TO PLAINTIFF’S SUBPOENA TO
PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN
A CIVIL ACTION

 

 
 

Case 8:21-mc-00089-VMC-AEP Document 1-5 Filed 06/21/21 Page 6 of 12 PagelD 46

oOo Oo NN DH UW BRB WY YN eB

mo wo HNO Bw PO KH KV KN =e Be Be OR RE OO ee Oe le
ono JD DA Ww BP WD NY K§ DBD Oo eB HN HDB HH HF WD NH KF OS

7. DMS objects to the Subpoena to the extent that it seeks information that is neither relevant
nor reasonably calculated to lead to the discovery of admissible evidence in the above captioned action.
8. Any information disclosed by DMS in response to the Subpoena is subject to all

objections as to competence, relevance, materiality and admissibility, as well as to any other objections

 

 

on any grounds that would require the exclusion of such information if it were offered into evidence,
and DMS expressly reserves all such objections.
9. DMS incorporates these General Objections into each and every response as if fully set

forth in each response.

SPECIFIC RESPONSES AND OBJECTIONS TO REQUESTS

 

 

IREQUEST FOR PRODUCTION NO. 1 All DOCUMENTS sufficient to IDENTIFY the manner by
rich YOU claim consent was obtained to place telemarketing text messages to PLAINTIFF on behalf
of DEFENDANT, including all DOCUMENTS sufficient to IDENTIFY all CONSENT LANGUAGE

or other disclosures used to obtain any consent.

RESPONSE: DMS objects to this Request to the extent that: (i) it is vague and ambiguous as it fails to

define the term “sufficient to”; (ii) it is overbroad, unduly burdensome and harassing; (iii) seeks the

 

 

production of documents already in Plaintiff's possession, custody or control; and (iv) seeks the
production of documents in the possession, custody or control of third parties over which DMS has no

control. Notwithstanding the foregoing, see DMS0001.

REQUEST FOR PRODUCTION NO. 2 All DOCUMENTS sufficient to IDENTIFY all PERSONS
I who provided consent to be texted by or on behalf of DEFENDANT in the same manner that

PLAINTIFF allegedly provided consent to be texted who were sent at least one text message on behalf

of DEFENDANT.

RESPONSE: DMS objects to this Request to the extent that: (i) it is vague and ambiguous as it fails to

define the terms “in the same manner” or “sufficient to”; (ii) it is overbroad, unduly burdensome and
-5-
DIGITAL MEDIA SOLUTIONS, LLC’S RESPONSES AND OBJECTIONS TO PLAINTIFF’S SUBPOENA TO

PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN
A CIVIL ACTION

 

 

 

 
 

Case 8:21-mc-00089-VMC-AEP Document 1-5 Filed 06/21/21 Page 7 of 12 PagelD 47

oO CO NHN DBD AH FF WD NH

BR BPO KR KN NO DN RO RN RO mm mm mm le
ao Ss DN OH SF W NH FF OD Oo BH SN DH TD FF WY NYO & S&S

 

 

 

 

 

 

harassing; and (iii) seeks the production of documents in the possession, custody or control of third
parties over which DMS has no control. Notwithstanding the foregoing, DMS responds that it is not in

possession, custody, or control of any responsive documents or information.

REQUEST FOR PRODUCTION NO.3 All DOCUMENTS sufficient to IDENTIFY YOUR
complete relationship with CONCEPTUAL MEDIA, including DOCUMENTS sufficient to
IDENTIFY all agreements, contracts and services rendered, together with all communications between

YOU and CONCEPTUAL MEDIA.

RESPONSE: DMS objects to this Request to the extent that: (i) it is vague and ambiguous as it fails to
define the term “sufficient to”; (ii) it is overbroad, unduly burdensome and harassing; (iii) seeks the
production of documents already in Plaintiff's possession, custody or control; and (iv) seeks the
production of documents in the possession, custody or control of third parties over which DMS has no

control. Notwithstanding the foregoing, see DMS0001-DMS0012.

REQUEST FOR PRODUCTION NO. 4 All LEAD INFORMATION that was provided to YOU
from CONCEPTUAL MEDIA where the LEAD INFORMATION was obtained in the same manner as
any LEAD INFORMATION regarding the Plaintiff was obtained.

RESPONSE: DMS objects to this Request to the extent that: (i) it is vague and ambiguous as it fails to
define the term “obtained in the same manner”; (ii) it is overbroad, unduly burdensome and harassing;
(iii) seeks the production of documents already in Plaintiffs possession, custody or control; and (iv)
seeks the production of documents in the possession, custody or control of third parties over which
DMS has no control. Notwithstanding the foregoing, DMS responds that it is not in possession, custody,

or control of any responsive documents or information.

REQUEST FOR PRODUCTION NO.5 All DOCUMENTS sufficient to IDENTIFY YOUR
complete relationship with DEFENDANT, including all contracts, agreements, and services rendered,

together with all communications between YOU and DEFENDANT.
-6-
DIGITAL MEDIA SOLUTIONS, LLC’S RESPONSES AND OBJECTIONS TO PLAINTIFF’S SUBPOENA TO

PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN
A CIVIL ACTION

 

 
 

Case 8:21-mc-00089-VMC-AEP Document 1-5 Filed 06/21/21 Page 8 of 12 PagelD 48

oO So SN DH AH FF WHY YO =

NM moO NY NH NHN KH NNO NY KO RRR et
So Ss DH UO FP WY NYO K& CO CO Se DI DH AH FP WY YH KS OD

 

RESPONSE: DMS objects to this Request to the extent that: (i) it is vague and ambiguous as it fails to
define the term “sufficient to”; (ii) it is overbroad, unduly burdensome and harassing; (iii) seeks the
production of documents already in Plaintiff’s possession, custody or control; and (iv) seeks production
of documents protected from disclosure by the attorney-client, work product doctrine, common interest,

joint defense or other applicable privilege. Subject to, and without waiving the foregoing, DMS

 

 

responds that it will produce any non-privileged documents responsive to this request in its possession,

custody, or control, if any are discovered as a result of DMS’s continuing investigation.

REQUEST FOR PRODUCTION NO.6 All DOCUMENTS sufficient to IDENTIFY any and all
telephone numbers utilized by YOU or SCHOOLADVISOR to place text messages to PLAINTIFF.

RESPONSE: DMS objects to this Request to the extent that: (i) it is vague and ambiguous as it fails to
define the term “sufficient to”; (ii) it is overbroad, unduly burdensome and harassing; (iii) seeks the
production of documents already in Plaintiff's possession, custody or control; and (iv) seeks the
production of documents in the possession, custody or control of third parties over which DMS has no

control. Notwithstanding the foregoing, see DMS0013.

REQUEST FOR PRODUCTION NO.7 All DOCUMENTS sufficient to IDENTIFY all PERSONS
that were sent at least one text message on behalf of SCHOOLADVISOR during the RELEVANT
TIME PERIOD using the SCHOOLADVISOR DIALING SYSTEM where the PERSONS provided

consent to be called in the same manner that PLAINTIFF provided any consent to be called.

RESPONSE: DMS objects to this Request to the extent that: (i) it is vague and ambiguous as it fails to
define the term “in the same manner” or “sufficient to”; (ii) it is overbroad, unduly burdensome and
harassing; (iii) seeks the production of documents already in Plaintiff’s possession, custody or control;

and (iv) seeks the production of documents in the possession, custody or control of third parties over

 

which DMS has no control. Subject to, and without waiving the foregoing, DMS responds that it will
produce any non-privileged documents responsive to this request in its possession, custody, or control

at an agreed upon time and place.
-7-
DIGITAL MEDIA SOLUTIONS, LLC’S RESPONSES AND OBJECTIONS TO PLAINTIFF’S SUBPOENA TO

PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN
A CIVIL ACTION

 

 
 

Case 8:21-mc-00089-VMC-AEP Document 1-5 Filed 06/21/21 Page 9 of 12 PagelD 49

oO So NN DBD OH Se WY BP

wo po NHN HNO BL BK KO RO DR mm om me me me fa et
oo nN DN UU FF WY NY KK DO CO BO HN DH UO FSF BH NYO +

 

 

 

 

REQUEST FOR PRODUCTION NO. 8 All DOCUMENTS sufficient to IDENTIFY the total

number of text messages, and the date, time, and duration of each such text message, made to each

PERSON identified in DOCUMENTS produced in response to Request Number 7 above.

RESPONSE: DMS objects to this Request to the extent that: (i) it is vague and ambiguous as it fails to
define the term “sufficient to”; (ii) it is overbroad, unduly burdensome and harassing; (ili) seeks the
production of documents already in Plaintiff's possession, custody or control; and (iv) seeks the
production of documents in the possession, custody or control of third parties over which DMS has no
control. Subject to, and without waiving the foregoing, DMS responds that it will produce any non-
privileged documents responsive to this request that are discovered to be in its possession, custody, or
control. Because of the nature of this extremely onerous request, DMS has been and is continuing to
conduct a reasonable investigation so-as to provide the full extent of its discoverable, responsive

documents. Discovery continues.

REQUEST FOR PRODUCTION NO.9 All DOCUMENTS | sufficient to IDENTIFY the
SCHOOLADVISOR DIALING SYSTEM utilized to place text messages to PLAINTIFF, including all
user manuals and periodic dialer reports during the RELEVANT TIME PERIOD, together with a
physical inspection of the SCHOOLADVISOR DIALING SYSTEM.

RESPONSE: DMS objects to this Request to the extent that: (i) it is vague and ambiguous as it fails to
define the term “sufficient to”; (ii) it is overbroad, unduly burdensome and harassing; (iii) seeks the
production of documents already in Plaintiff's possession, custody or control; and (iv) seeks the
production of documents in the possession, custody or control of third parties over which DMS has no
control. Subject to, and without waiving the foregoing, DMS responds that it will produce any non-
privileged documents responsive to this request in its possession, custody, or control, if any are

discovered as a result of DMS’s continuing investigation.

-8-

DIGITAL MEDIA SOLUTIONS, LLC’S RESPONSES AND OBJECTIONS TO PLAINTIFF’S SUBPOENA TO
PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN
A CIVIL ACTION

 

 
 

Case 8:21-mc-00089-VMC-AEP Document1-5 Filed 06/21/21 Page 10 of 12 PagelD 50

co co NN DN WO Se WH HNO =

NO NO NO tO HN NY NY NO NO FF =| FF ROR OR Re OO eee ee
oa JN HD UO FF WD DYHYO KK DD Oo FH NHN DB FP WW NH KK BD

 

 

 

 

 

 

 

REQUEST FOR PRODUCTION NO. 10 All DOCUMENTS in YOUR possession that mention
PLAINTIFF or the LAWSUIT.

RESPONSE: DMS objects to this Request to the extent that: (i) it is vague and ambiguous; (ii) it is
overbroad, unduly burdensome and harassing; (iii) seeks the production of documents already in
Plaintiff's possession, custody or control; and (iv) seeks production of documents protected from
disclosure by the attorney-client, work product doctrine, common interest, joint defense or other

applicable privilege. Notwithstanding the foregoing, see DMS0001-DMS0003.

REQUEST FOR PRODUCTION NO. 11 All DOCUMENTS sufficient to IDENTIFY any and all
communications between YOU and SCHOOLADVISOR regarding PLAINTIFF, this LAWSUIT, or

the underlying allegations set forth in the Complaint.

RESPONSE:DMS objects to this Request to the extent that: (i) it is vague and ambiguous as it fails to
define the term “sufficient to”; (ii) it is overbroad, unduly burdensome and harassing; (iii) seeks the
production of documents already in Plaintiff's possession, custody or control; (iv) it is compounded and
unintelligible; and (v) seeks production of documents protected from disclosure by the attorney-client,
work product doctrine, common interest, joint defense or other applicable privilege. Subject to, and
without waiving the foregoing, DMS responds that it will produce any non-privileged documents
responsive to this request in its possession, custody, or control, if any are discovered as a result of

DMS’s continuing investigation.

REQUEST FOR PRODUCTION NO. 12A physical inspection of the server on which the
SCHOOLADVISOR DIALING SYSTEM operates and is hosted.

RESPONSE: DMS objects to this Request to the extent that: (i) it is vague, lacking in detail, and
ambiguous. Who will conduct the inspection? What are their qualifications? Who is to bear the cost of
arranging for such inspection?; (ii) The Request is overbroad, unduly burdensome and harassing; (iii)

seeks the production of information already in Plaintiff's possession, custody or control; (iv) it is

-9-

DIGITAL MEDIA SOLUTIONS, LLC’S RESPONSES AND OBJECTIONS TO PLAINTIFF’S SUBPOENA TO
PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN
A CIVIL ACTION

 

 
 

Case 8:21-mc-00089-VMC-AEP Document 1-5 Filed 06/21/21 Page 11 of 12 PagelD 51

oO SOS NIN DH HD FSF WO NO

NO WMO NY NHN NO WV WN WN NO FF KF =| | FF Fe OO Ee el
“ao NSN NTN NH BOW NY S|! lUcOCOlUlUlUlUCCOClUlUOCOUNNCUCUMN TRON

disproportionate to the needs of the case within the meaning of Rule 26; (v) less intrusive, burdensome,
and expensive means of discovery are available to satisfy the needs of the case; (vi) seeks production
of information protected from disclosure by the attorney-client, work product doctrine, common
interest, joint defense or other applicable privilege; and (vii) seeks proprietary trade secret information.
REQUEST FOR PRODUCTION NO. 13 All Documents sufficient to identify the server and
computer system on which is housed or stored any data that may be used to identify persons who were

sent similar text messages on behalf of SCHOOL ADVISOR as the messages sent to PLAINTIFF.

RESPONSE: DMS objects to this Request to the extent that: (i) it is vague and ambiguous as it fails
to define “similar text messages”; (ii) it is overbroad, unduly burdensome and harassing; (iii) seeks
the production of documents already in Plaintiffs possession, custody or control; (iv) seeks the

production of documents in the possession, custody or control of third parties over which DMS has

 

 

no control; and (v) seeks production of documents protected from disclosure by the attorney-client,
work product doctrine, common interest, joint defense or other applicable privilege. Subject to, and
without waiving the foregoing, DMS responds that it will produce any non-privileged documents
responsive to this request in its possession, custody, or control, if any are discovered as a result of

DMS’s continuing investigation.
iDated: March 12, 2021

KLEIN MOYNIHAN TURCO LLP

 

 

By: /s/
Evan T. King, Esq.
450 Seventh Avenue, 40" Floor
New York, New York 10123
(212) 246-0900

-10-

DIGITAL MEDIA SOLUTIONS, LLC’S RESPONSES AND OBJECTIONS TO PLAINTIFF’S SUBPOENA TO
PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN
A CIVIL ACTION

 

 

 

 
 

Case 8:21-mc-00089-VMC-AEP Document 1-5 Filed 06/21/21 Page 12 of 12 PagelD 52

 

 

 

 

 

 

 

 

1 CERTIFICATE OF SERVICE
2 I, Evan T. King, declare:
3 I am a citizen of the United States, am over the age of eighteen years, and am not a party to or
4 || interested in the within entitled cause. My business address is 450 Seventh Ave., 40" FI., New York,
5 |) NY 10123.
6 On March 12, 2021, I served the following document(s) on the parties in the within action:
7 1. DIGITAL MEDIA SOLUTIONS, LLC’S RESPONSES AND OBJECTIONS TO
PLAINTIFF’S SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION,
8 OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL
ACTION
9
2. DIGITAL MEDIA SOLUTIONS, LLC’S PRODUCTION IN RESPONSE TO
10 PLAINTIFF’S SUBPOENA, DOCUMENTS BATES STAMPED DMS0001-
DMS00013.
11
12 BY E-MAIL TRANSMISSION: The above-described document(s) will be electronically
served through this firm’s e-mail system to the e-mail address(es) of the following
13 x individual email addresses. The email address has been provided to this firm and is part
of the record for this matter. The email addresses upon which this document was served
14 are also set forth below the names of counsel immediately below on this page.
15 || Partrick H. Peluso Attorneys for Plaintiff

16 Taylor T. Smith
Woodrow & Peluso, LLC

17 |{3900 East Mexico Avenue
Suite 300

18 |]/Denver, CO 80210

ppeluso@woodrowpeluso.com
19 |] tsmith@woodrowpeluso.com

 

 

20
21 { declare under penalty of perjury under the laws of the United States of America that the
22 || foregoing is a true and correct statement and that this Certificate was executed on March 12, 2021.
23
By /s/
24 Evan T. King
25
26
27
28
-ll-
DIGITAL MEDIA SOLUTIONS, LLC’S RESPONSES AND OBJECTIONS TO PLAINTIFF’S SUBPOENA TO

 

 

PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN
| A CIVIL ACTION

 
